                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK




                                         Master File No.: 1:17-cv-09741-JMF

IN RE QUDIAN INC. SECURITIES LITIGATION Related cases:
                                        1:17-cv-09796-JMF
                                        1:17-cv-09903-JMF
                                        1:17-cv-09875-JMF
                                        1:17-cv-09894-JMF



                    [PROPOSED] ORDER APPROVING
            PLAN OF ALLOCATION OF NET SETTLEMENT FUND
       This matter came on for hearing on June 8, 2021 (the “Settlement Hearing”) on Plaintiffs’

motion to determine whether the proposed plan of allocation of the Net Settlement Fund (“Plan

of Allocation”) created by the Settlement achieved in the above-captioned class action (the

“Action”) should be approved. The Court, having considered all matters submitted to it at the

Settlement Hearing and otherwise; and it appearing that notice of the Settlement Hearing

substantially in the form approved by the Court was provided to all Class Members who or

which could be identified with reasonable effort, and that a publication notice of the hearing

substantially in the form approved by the Court was published in Investor’s Business Daily and

was transmitted over the PR Newswire pursuant to the specifications of the Court; and the Court

having considered and determined the fairness and reasonableness of the proposed Plan of

Allocation,

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      This Order incorporates by reference the definitions in the Stipulation and

Agreement of Settlement dated November 13, 2020 (ECF No. 227-1, “Stipulation”) and all

capitalized terms not otherwise defined herein shall have the same meanings as set forth in the

Stipulation.

       2.      The Court has jurisdiction to enter this Order approving the proposed Plan of

Allocation, and over the subject matter of the Action and all parties to the Action, including all

Class Members.

       3.      Notice of Plaintiffs’ motion for approval of the proposed Plan of Allocation was

given to all Class Members who could be identified with reasonable effort. The form and

method of notifying the Class of the motion for approval of the proposed Plan of Allocation

satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the Private




                                                1
Securities Litigation Reform Act of 1995 (15 U.S.C. § 78u-4(a)(7)), due process, and all other

applicable law and rules, constituted the best notice practicable under the circumstances, and

constituted due and sufficient notice to all persons and entities entitled thereto.

       4.      At least 40,203 Notice Packets, consisting of the Notice—which included the Plan

of Allocation—and Claim Form, were mailed to potential Class Members and nominees. No

objections to the Plan of Allocation have been received.

       5.      The Court hereby finds and concludes that the formula for the calculation of the

claims of Claimants as set forth in the Plan of Allocation mailed to Class Members provides a

fair and reasonable basis upon which to allocate the proceeds of the Net Settlement Fund with

due consideration having been given to administrative convenience and necessity.

       6.      The Court hereby finds and concludes that the Plan of Allocation is, in all

respects, fair and reasonable to the Class.

       7.      There is no just reason for delay in the entry of this Order, and immediate entry

by the Clerk of the Court is expressly directed.



       IT IS SO ORDERED.



                   8th
SO ORDERED this _________              June
                          day of __________________, 2021.



                                               ________________________________________
                                                      The Honorable Jesse M. Furman
                                                        United States District Judge




                                                   2
